Citation Nr: 0900622	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  07-29 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had active service from August 1963 to August 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which denied the benefits sought on 
appeal.  The appeal was later transferred to the jurisdiction 
of the RO in Reno, Nevada.

The veteran testified by videoconference before the 
undersigned Veterans Law Judge in November 2008.  A copy of 
the transcript of this hearing has been associated with the 
claims file.


FINDINGS OF FACT

1.  All evidence necessary to decide the claims has been 
obtained; the veteran has been provided notice of the 
evidence necessary to substantiate his claims and has been 
notified of what evidence he should provide and what evidence 
VA would obtain; there is no indication that the veteran has 
evidence pertinent to his claims that he has not submitted to 
VA.

2.  The evidence of record indicates that the veteran had a 
hearing loss disability of the right ear upon entry into 
service and some hearing loss in the left ear upon entry into 
service; there is no evidence of treatment for hearing loss 
of either ear during service and no hearing loss disability 
was noted upon separation from service; post-service medical 
records do not document bilateral hearing loss until many 
years post-service; there is no competent, non-speculative 
evidence that links a current diagnosis of hearing loss in 
either ear to service, or any incident of service.  

3.  There is no competent evidence that links a current 
diagnosis of tinnitus to service, or any incident of service.

CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred or aggravated 
during active service, nor may sensorineural hearing loss be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.385 (2008).

2.  Service connection for tinnitus is not warranted.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.   

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claims adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  

The veteran was issued a VCAA notification letter in 
September 2006.  This notice fulfilled the provisions of 
38 U.S.C.A. § 5103(a).  The veteran was informed about the 
information and evidence not of record that is necessary to 
substantiate his claims; the information and evidence that VA 
will seek to provide; and the information and evidence the 
claimant is expected to provide.  In addition, this letter 
provided the veteran notice regarding the evidence and 
information needed to establish disability ratings and 
effective dates, as outlined in Dingess.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the VCAA 
letter noted above was issued prior to the March 2007 rating 
decision on appeal; thus, VCAA notice was timely.

The Board also finds that all necessary assistance has been 
provided to the veteran.  The evidence of record includes 
service medical records, private treatment records, and a 
February 2007 VA medical examination.  After review of the 
examination report, the Board finds that the February 2007 
examination report provides competent, non-speculative 
evidence regarding whether the veteran has a current 
bilateral hearing loss disability and/or tinnitus 
attributable to service.  Thus, there is no duty to provide 
another examination.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4). 

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the veteran in the 
claims under consideration.  Adjudication of the claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993). 

Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Regulations provide that certain chronic diseases, including 
an organic disease of the nervous system, e.g., sensorineural 
hearing loss, will be considered to have been incurred in or 
aggravated by service even though there is no evidence of 
such disease during the period of service.  See 38 C.F.R. §§ 
3.307, 3.309.  In order for the presumption to apply, the 
evidence must indicate that the hearing loss became manifest 
to a compensable (10 percent) degree within one year of 
separation from service.  See 38 C.F.R. § 3.307.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

The Board notes, that for the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater, or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  See 
38 C.F.R. § 3.385.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

Factual Background

The veteran contends that he has a bilateral hearing loss 
disability and tinnitus attributable to service in the U.S. 
Navy.  The veteran asserts that the engine noise that he was 
exposed to as a machinist's mate and the exposure to the 
sound of the ship's large guns discharging led to his current 
hearing loss and tinnitus.  In his testimony before Board, he 
indicated that he first noticed these disabilities 
approximately 10 years after separation from service.  
Regarding tinnitus, the veteran has indicated that while he 
had ringing in his ears during service after exposure to the 
sound of artillery; the ringing would cease, although he 
would experience a headache for a while thereafter.

The claims file contains the August 1963 report of medical 
examination completed upon entrance into service.  The Board 
observes that service department audiometric readings prior 
to October 31, 1967, must be converted from American 
Standards Association (ASA) units to International Standard 
Organization (ISO) units.  As this evaluation was conducted 
prior to October 1967, the Board has converted the ASA units 
to ISO units as shown below.  



HERTZ
500
1000
2000
3000
4000
RIGHT
15
10
20
40
35
LEFT
25
20
30
30
25

No hearing loss disability was diagnosed and the veteran did 
not indicate a history of any ear problems upon his August 
1963 report of medical history.

The veteran underwent an August 1967 separation examination.  
There is no record that the veteran underwent complete 
audiometric testing at this time.  The report shows that 
whisper voice testing was 15/15 or normal in both ears.

Post-service records include audiometric testing dated in 
March 2004.  This testing showed the following results:

HERTZ
500
1000
2000
3000
4000
RIGHT
25
60
95
--
90
LEFT
20
30
85
--
95

Readings were not taken at 3000 Hertz.  These results show a 
current bilateral hearing disability as defined by VA in 
38 C.F.R. § 3.385.  Additional audiometric testing of record 
confirms a current bilateral hearing disability.

A private doctor of audiology, in a May 2006 letter, wrote 
that the veteran had been a patient for a couple of years.  
The clinician documented that the veteran had reported his 
history as being around artillery and small arms shooting in 
service and that the veteran was intermittently exposed to 
noise while in manufacturing for 10 years.  The clinician 
wrote that the veteran reported noticing hearing loss soon 
after service.

The clinician wrote that, while difficult to determine the 
exact cause of hearing loss, "some of the possible 
contributors may include, but are not limited to, his genetic 
make up, military service, past exposure in his occupation or 
past hobbies, or work such as shooting firearms or mowing 
lawns."
The veteran underwent a VA audiological examination in 
February 2007.  The examiner noted review of the claims file 
and documented that the veteran was exposed to various combat 
noises.  The veteran reported no post-service occupational or 
recreational noise and he indicated that his tinnitus began 
eight years earlier.  The examiner wrote that the most likely 
etiology of the tinnitus was the same as the hearing loss. 

The audiological testing completed at this time revealed 
puretone thresholds, in decibels, as follows: 

HERTZ
500
1000
2000
3000
4000
RIGHT
10
55
80
70
85
LEFT
15
15
70
75
95

The veteran had word recognition of 76 percent in the right 
ear and 54 percent in the left ear.  The examiner diagnosed 
normal to severe sensorineural hearing loss in the right ear 
and normal sloping to profound sensorineural hearing loss in 
the left.  

The examiner opined that the veteran's hearing loss was not 
caused by or a result of his military service.  In support of 
this conclusion, the examiner cited the findings of the 
audiometric testing done upon entrance into service showing 
hearing with normal limits in the left ear and mild loss in 
the right ear and the separation examination indicating 
normal hearing sensitivity bilaterally.  The examiner also 
opined tinnitus was not caused by or a result of noise 
exposure during service as the tinnitus began only within the 
past eight years.  The examiner wrote that her opinions were 
formed after careful review of the claims file and the 
information gathered during the examination.

Analysis

The Board finds that service connection for bilateral hearing 
loss and tinnitus is not warranted.  The record indicates 
that the veteran has a current bilateral hearing disability 
as defined by38 C.F.R. § 3.385 and has tinnitus.  In order 
for service connection to be warranted, however, the evidence 
must show a nexus between these disabilities and service.  As 
noted above, a veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  38 C.F.R. § 3.102.  When a veteran seeks 
benefits and the evidence is in relative equipoise, the 
veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied. See Alemany v. Brown, 9 
Vet. App. 518 (1996).

The Board is cognizant that the entrance examination 
indicated that the veteran had a hearing loss disability of 
the right ear and some hearing loss in the left ear.  See 
38 C.F.R. § 3.385; Hensley v. Brown, 5 Vet. App. 155, 157 
(1993) ("the threshold for normal hearing is from 0 to 20 
dB, and higher threshold levels indicate some degree of 
hearing loss").  The veteran, however, did not seek 
treatment or complain of hearing loss during service, to 
include at the time of his separation examination.  As 
hearing loss was not present at the time of his discharge 
examination, there was clearly no in-service aggravation of 
any hearing loss that may have preexisted service.  See 
Routen v. Brown, 10 Vet. App. 183, 189 (1997), wherein the 
Court of Appeals for Veterans Claims held that in order to 
establish aggravation, the preexisting disorder must have 
undergone "a lasting worsening . . . that is, a worsening 
that existed at the time of separation . . . .".  The Board 
further notes that while the veteran has given a history of 
ringing in the ears during service, such episodes were 
described as acute in nature and was not present upon the 
separation examination. 

As to any continuity of hearing loss or tinnitus since 
service (see 38 C.F.R. § 3.303(b) regarding continuity of 
symptomatology), the record indicates that the veteran has 
provided inconsistent statements regarding the post-service 
onset dates for both disabilities at issue.  In the May 2006 
private medical statement, the doctor of audiology indicated 
that the veteran stated that hearing loss was noticed soon 
after service.  In his November 2008 Board testimony, in 
contrast, the veteran indicated that he noticed both hearing 
loss and tinnitus approximately 10 years after service - or 
about 1977, which is still approximately 10 years after his 
discharge from active duty.  In the February 2007 VA 
examination, the veteran indicated that tinnitus began within 
the past eight years or decades after service.  The gap of 
time of between in-service symptoms and the first post-
service medical evidence of hearing loss and tinnitus is, in 
itself, significant and it weighs against the veteran's 
claims.  See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (evidence of a prolonged period without medical 
complaint can be considered in service connection claims). 

The veteran has also provided inconsistent statements 
regarding post-service noise exposure.  The May 2006 private 
medical statement indicates that the veteran reported some 
post-service occupational noise exposure, while during the 
November 2008 Board testimony and the February 2007 VA 
examination the veteran indicated no post-service noise 
exposure.  

The veteran, however, has consistently testified and written 
about in-service noise exposure.  Although he did not have 
combat duty and he has not contended otherwise, the veteran 
has asserted, in essence, that as the ship he served on 
assisted in combat operations, the circumstances of combat 
should be considered.   

While 38 U.S.C.A. § 1154(b) relating to combat veterans is 
not applicable (can provide a factual basis upon which a 
determination could be made that a particular disease or 
injury was incurred or aggravated in service; it relaxes the 
adjudicative evidentiary requirements for determining what 
happened in service), the Board finds that the veteran's 
factual assertions regarding in-service noise exposure are 
overall credible and thereby exposure to excessive noise is 
conceded.

The first post-service medical evidence of hearing loss or 
tinnitus is dated in March 2004, more than 36 years after 
service.  As sensorineural hearing loss was not present 
within one year of service, such hearing loss may not be 
presumed to have been incurred in service.  38 C.F.R. 
§§ 3.307, 3.309.  Regarding the veteran's contention that he 
has a bilateral hearing disability and tinnitus that is 
attributable to acoustic trauma experienced during service, 
competent evidence of a chronic hearing loss disability is 
not apparent until decades post-service and there is no 
medical evidence or competent opinion linking a current 
hearing loss disability or tinnitus to any incident of 
service, to include acoustic trauma.  

As to the question of the contended causal relationships 
between the disabilities at issue and the veteran's exposure 
to excessive noise during service, the claims file contains 
two medical opinions.  In the May 2006 opinion, the private 
doctor of audiology indicated, in essence, that military 
service may be a contributing cause of the hearing loss.  
(Emphasis added.)  The Board finds that this opinion is 
speculative in nature and of no probative value.  See Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992) (finding that 
medical evidence which merely indicates that the alleged 
disorder "may or may not" exist or "may or may not" be 
related, is too speculative to establish the presence of the 
claimed disorder or any such relationship).  In the February 
2007 VA opinion, the examination opined that bilateral 
hearing loss and tinnitus were not attributable to service.  
The examination demonstrated knowledge of the evidence of 
record and provided rationale for her opinions.  The Board 
finds, thus, that the February 2007 opinions to be of 
substantial probative value.

Some elaboration on the lay evidence is warranted.  In 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

In the Board's judgment, the veteran is competent to provide 
testimony as to having some degree of hearing loss during 
service and tinnitus.  Id; Charles v. Principi, 16 Vet. App. 
370 (2002) (regarding lay testimony of tinnitus); see also, 
e.g., Layno v. Brown, 6 Vet. App. 465, 469 (1994) (a veteran 
is competent to report symptoms because this requires only 
personal knowledge, not medical expertise, as it comes to him 
through his senses).  However, he is not competent to provide 
an opinion as to what point in time he had a hearing loss 
disability as defined by 38 C.F.R. § 3.385, which is 
diagnosed on the basis of audiological test findings, or an 
opinion regarding the cause of his hearing loss or tinnitus.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Simply stated, 
his opinion regarding the etiology of his hearing loss and 
tinnitus lacks probative value; it dies not constitute 
competent medical evidence.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

The undersigned has fully considered the veteran's 
contentions.  The Federal Circuit has held that lay evidence 
is one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence. See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements as in this case.  As noted above, in addition to 
the fact that the service medical records do not show any 
hearing loss or tinnitus disability upon his separation from 
service, the record is devoid of contemporaneously recorded 
medical evidence of any complaints, clinical findings or test 
results indicative of hearing loss or tinnitus until decades 
post-service.  The gap of time of between service and the 
first medical evidence of a diagnosis of a hearing loss or 
complaint of tinnitus is, in itself, significant and it 
weighs against the veteran's claims.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (evidence of a prolonged 
period without medical complaint can be considered in service 
connection claims).  As to the veteran's contention that 
bilateral hearing loss and tinnitus developed post-service 
but as a result of his in-service duties, as noted above, the 
preponderance of the evidence, including competent medical 
opinion evidence addressing the contended nexus, is against 
such a finding.  See Boyer, Mercado-Martinez, Voerth, supra. 

Thus, after review of entire record, the Board finds that the 
preponderance of the evidence is against the claims for 
service connection for bilateral hearing loss and tinnitus.  
As the preponderance of the evidence is against these claims, 
the benefit of the doubt doctrine is not applicable and the 
veteran's claims for service connection for bilateral hearing 
loss and tinnitus must be denied.  See 38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) 
(holding that "the benefit of the doubt rule is inapplicable 
when the preponderance of the evidence is found to be against 
the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 
(1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


